Case 5:20-cv-00246-MAA Document 20 Filed 12/02/20 Page 1 of 3 Page ID #:1708



      Cyrus Safa
  1   Attorney at Law: 282971
      Law Offices of Lawrence D. Rohlfing
  2   12631 East Imperial Highway, Suite C-115
      Santa Fe Springs, CA 90670
  3   Tel.: (562) 868-5886                                                      JS-6
      Fax: (562) 868-5491
  4   E-mail: rohlfing.office@rohlfinglaw.com
  5   Attorneys for Plaintiff
      Alfredo Martinez Santos
  6
  7
                          UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
  9
 10
 11   ALFREDO MARTINEZ SANTOS,               ) Case No.: 5:20-cv-00246-MAA
                                             )
 12                                          ) ORDER OF DISMISSAL
                   Plaintiff,                )
 13                                          )
            vs.                              )
 14                                          )
      ANDREW SAUL,                           )
 15                                          )
      Commissioner of Social Security,       )
 16                                          )
                   Defendant.                )
 17                                          )
                                             )
 18
 19
            The above captioned matter is dismissed with prejudice, each party to bear
 20
      its own fees, costs, and expenses.
 21
            IT IS SO ORDERED.
 22
      DATE: 12/02/20
 23                             ___________________________________
                                THE HONORABLE MARIA A. AUDERO
 24                             UNITED STATES MAGISTRATE JUDGE
 25
 26

                                             -1-
Case 5:20-cv-00246-MAA Document 20 Filed 12/02/20 Page 2 of 3 Page ID #:1709



      DATE: November 25, 2020      Respectfully submitted,
  1
                                   LAW OFFICES OF LAWRENCE D. ROHLFING
  2
                                         /s/ Cyrus Safa
  3                             BY: __________________
                                   Cyrus Safa
  4                                Attorney for plaintiff Alfredo Martinez Santos
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                           -2-
Case 5:20-cv-00246-MAA Document 20 Filed 12/02/20 Page 3 of 3 Page ID #:1710



                             CERTIFICATE OF SERVICE
  1                     FOR CASE NUMBER 5:20-CV-00246-MAA
  2
            I hereby certify that I electronically filed the foregoing with the Clerk of the
  3
      Court for this court by using the CM/ECF system on November 25, 2020.
  4
  5         I certify that all participants in the case are registered CM/ECF users and

  6   that service will be accomplished by the CM/ECF system.
  7
                                /s/ Cyrus Safa
  8
                                _______________________________
  9                             Cyrus Safa
                                Attorneys for Plaintiff
 10                             ___________

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                                 -3-
